UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material under §240.14a-12 DARA BIOSCIENCES, INC. (Name of registrant as specified in its charter) (Name of person(s) filing proxy statement, if other than the registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. x Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $3,624 Form, Schedule or Registration Statement No.: Form F-4 (File No. 333-206305) Filing Party: Midatech Pharma PLC Date Filed: August 11, 2015 On November 17, 2015, DARA BioSciences, Inc. (the “Company”), received a letter from The Nasdaq Stock Market LLC (“Nasdaq”) indicating that, as a result of the Company’s failure to regain compliance with the minimum bid price requirement for continued listing set forth in Nasdaq Marketplace Rule 5550(a)(2), the Nasdaq staff has determined to delist the Company’s common stock from the Nasdaq Capital Market. Nasdaq’s delisting determination will not immediately result in the delisting of the Company’s common stock. The Company plans to appeal its delisting by requesting a hearing before Nasdaq’s Hearings Panel (the “Panel”). The Company’s request for a hearing must be received by Nasdaq no later than 4:00 p.m. Eastern time on November 24, 2015. Under Nasdaq rules, the hearing request will stay the delisting action pending the issuance of a final decision by the Panel. There can be no assurance the Panel will grant the Company’s request for continued listing. As previously reported, on June 3, 2015, the Company entered into a merger agreement (the “Merger Agreement”) with Midatech Pharma PLC (“Midatech”) and certain other parties thereto, pursuant to which, among other things, the Company would merge into a subsidiary of Midatech. The Merger Agreement contemplates that, in connection with the closing of the Merger Agreement, the Company’s common stock would be delisted from Nasdaq and Midatech Depositary Shares would begin publicly trading on Nasdaq under the symbol “MTP”.The closing of the Merger Agreement is contingent upon adoption of the Merger Agreement by the Company’s common stockholders.The Company’s common stockholders are scheduled to vote on such adoption on December 2, 2015, at a special meeting of stockholders.The Company expects to complete the proposed merger as soon as practicable following stockholder approval. If the proposed merger is not completed, the Company expects to take additional steps intended to keep the Company’s common stock listed on the Nasdaq Capital Market. The Company may propose a reverse stock split in order to increase the Company’s stock price above the minimum bid price.There can be no assurances that the Company would be successful in regaining compliance with Nasdaq’s minimum bid price requirement, or that the Company would be able to maintain compliance with Nasdaq’s other continued listing requirements or remain listed on the Nasdaq Capital Market. If the Panel denies the Company’s appeal, the Company’s common stock will be delisted and removed from registration on the Nasdaq Capital Market. If the Company’s stock is delisted, the Company expects that its common stock will trade on the OTC Bulletin Board and/or the “Pink Sheets” following the approval of an application by one or more market makers to quote the Company’s common stock. Forward-Looking Statements Certain statements in this Form 8-K regarding the Merger Agreement and the transactions contemplated thereby, the special meeting of the Company’s stockholders scheduled for December 2, 2015, the expected timetable for completing the merger, expectations regarding Nasdaq’s delisting and hearing processes, the Company’s prospects to regain compliance with Nasdaq’s continuing listing standards and remain listed on the Nasdaq Capital Market, and any other statements regarding the Company’s or Midatech’s expected performance constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These statements are made on the basis of the current beliefs, expectations and assumptions of the management of the Company regarding future events and are subject to significant risks and uncertainty.Investors and security holders are cautioned not to place undue reliance on any such forward-looking statements, which speak only as of the date they are made.The Company undertakes no obligation to update or revise these statements, whether as a result of new information, future events or otherwise, except as required by law.It is uncertain whether any of the events anticipated by the forward-looking statements will transpire or occur, or if any of them do, what impact they will have on the results of operations and financial condition of the Company or the price of the Company’s stock.These forward-looking statements involve certain risks and uncertainties that could cause actual results to differ materially from those indicated in such forward-looking statements. The forward looking statements included in this Form 8-K are made only as of the date of this Form 8-K.The Company undertakes no obligation to update the forward-looking statements to reflect subsequent events or circumstances. Important Additional Information About the Transaction This Form 8-K may be deemed to be solicitation material in respect of the proposed merger between Midatech and the Company. The proposed transaction will be submitted to the stockholders of DARA for their consideration. In connection with the proposed transaction, Midatech has filed with the Securities and Exchange Commission (the “SEC”) a registration statement on Form F-4, as amended, that includes a definitive proxy statement of the Company and that also constitutes a prospectus of Midatech. The Company’s stockholders are urged to read the definitive proxy statement/prospectus and any other relevant documents filed with the SEC, as well as any amendments or supplements to those documents, because they will contain important information. You may obtain a free copy of the definitive proxy statement/prospectus, as well as other filings containing information about the companies, at the SEC’s web site (http://www.sec.gov). Copies of the definitive proxy statement/prospectus can be obtained, free of charge, by contacting DARA’s Investor Relations at (919) 872-5578 or by accessing DARA’s investor relations website atwww.darabio.com. Participants in the Solicitation Midatech, DARA and their respective directors and executive officers and other persons may be deemed to be participants in the solicitation of proxies in respect of the proposed transaction. Information regarding Midatech’s and DARA’s directors and executive officers is available the definitive proxy statement/prospectus, as amended, which was initially filed with the SEC on August 11, 2015, and other relevant materials filed with the SEC. You may obtain free copies of these documents as described in the preceding paragraph.
